      Case 4:19-cv-00226 Document 285 Filed on 09/18/20 in TXSD Page 1 of 3




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

 DWIGHT RUSSELL, et al.,                  §
     Plaintiffs,                          §
                                          §
 v.                                       §         CASE NO. 4:19-CV-00226
                                          §
 HARRIS COUNTY, TEXAS, et al.,            §
     Defendants.                          §


                           NOTICE OF APPEARANCE



       The State of Texas, the Honorable Greg Abbott, Governor of Texas, and the

Honorable Ken Paxton, Attorney General of Texas (“State Intervenors”) notify the Court

that Assistant Attorney General Kimberly Gdula hereby appears in this case on their

behalf. Ms. Gdula is a member in good standing with the State Bar of Texas and can

be contacted at the address, telephone number, and email addresses listed below.

       State Intervenors respectfully request that the parties and the Court include

Ms. Gdula in all future correspondence and that Plaintiffs include her in all future

service.




Notice of Appearance                                                            Page 1
     Case 4:19-cv-00226 Document 285 Filed on 09/18/20 in TXSD Page 2 of 3




Respectfully submitted.

 KEN PAXTON                                DARREN L. MCCARTY
 Attorney General of Texas                 Deputy Attorney General for
                                           Civil Litigation
 JEFFREY C. MATEER
 First Assistant Attorney General          THOMAS A. ALBRIGHT
                                           Chief for General Litigation Division
 RYAN L. BANGERT
 Deputy First Assistant                    /s/ Kimberly Gdula
 Attorney General                          ADAM ARTHUR BIGGS
                                           Special Litigation Counsel
 ERIC A. HUDSON                            Attorney-in-Charge
 Special Counsel                           State Bar 24077727 | So. Dist. 2964087
 Special Litigation Unit                   Adam.Biggs@oag.texas.gov
 Texas Bar No. 24059977
 Southern District ID: 1000759             MATTHEW BOHUSLAV
 Eric.Hudson@oag.texas.gov                 State Bar 1303218 | So. Dist. 1303218
 P.O. Box 12548, Capitol Station Austin,   Matthew.Bohuslav@oag.texas.gov
 Texas 78711-2548
 (512) 936-1414 | FAX: (512) 936-0545      TODD A. DICKERSON
                                           State Bar 24118368 | So. Dist. 3544329
                                           Todd.Dickerson@oag.texas.gov

                                           KIMBERLY GDULA
                                           State Bar 24052209 | So. Dist. 1092074
                                           Kimberly.Gdula@oag.texas.gov

                                           CAROLINE ALYSSA MERIDETH
                                           State Bar 24091501 | So. Dist. 3555429
                                           Caroline.Merideth@oag.texas.gov

                                           DOMINIQUE G. STAFFORD
                                           State Bar 24079382| So. Dist. 3195055
                                           Dominique.Stafford@oag.texas.gov
                                           Assistant Attorneys General
                                           General Litigation Division
                                           P.O. Box 12548, Capitol Station
                                           Austin, Texas 78711-2548
                                           (512) 463-2120 | FAX: (512) 320-0667

                                           COUNSEL FOR INTERVENORS




Notice of Appearance                                                          Page 2
     Case 4:19-cv-00226 Document 285 Filed on 09/18/20 in TXSD Page 3 of 3




                             CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing instrument has
been sent by electronic notification through ECF by the United States District Court,
Southern District of Texas, Houston Division, on September 18, 2020, to all counsel
of record.

                                       /s/ Kimberly Gdula
                                       KIMBERLY GDULA
                                       Assistant Attorney General




Notice of Appearance                                                           Page 3
